MEMORANDUM **
Hawaii state prisoner Michael J.K. Racuya appeals pro se the district court’s summary judgment in favor of prison officials in Racuya’s 42 U.S.C. § 1983 action. We have jurisdiction pursuant to 28 U.S.C. § 1291. We review de novo the grant of summary judgment. Taylor v. List, 880 F.2d 1040, 1044 (9th Cir.1989). We affirm.
Because Racuya failed to produce evidence that defendant Clayton Frank participated in or directed a constitutional violation, the district court properly granted summary judgment on Racuya’s claim of supervisory liability. See id. at 1045.
Because prisoners have no liberty interest in their classification status, see Hernandez v. Johnston, 833 F.2d 1316, 1318 (9th Cir.1987), or in prison transfers, see Olim v. Wakinekona, 461 U.S. 238, 249, 103 S.Ct. 1741, 75 L.Ed.2d 813 (1983), the district court properly granted summary judgment on Racuya’s claim that he was wrongfully transferred to a facility with a higher security status.
Contrary to Racuya’s contention, the district court properly determined that defendants are entitled to qualified immunity because Racuya failed to meet his burden of showing that defendants’ conduct violated a clearly established right. See Romero v. Kitsap County, 931 F.2d 624, 627 (9th Cir.1991).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by 9th Cir. R. 36-3.